          Case 1:20-cr-00474-PAE Document 51 Filed 08/23/21 Page 1 of 2




                                                                            August 23, 2021
BY ECF

The Honorable Judge Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


RE:    United States v. Jose Vellon
       20 Cr. 474 (PAE)

Honorable Judge Engelmayer:
       I write as counsel to Mr. Jose Vellon to request a sentencing adjournment in the above-
captioned matter to allow Mr. Vellon to be sentenced after his New York State parole matter is
resolved. Mr. Vellon’s sentencing is currently scheduled for November 3, 2021 at 11:30 am. The
Department of Probation and the Government consent to this request.
        By way of background, Mr. Vellon, who has been on New York State parole since the
inception of this case, pled guilty before Your Honor on June 17, 2021 to violation of 18 U.S.C. §
922(g), unlawful possession of a firearm. That day, the Court implored parole to exercise discretion
and not arrest Mr. Vellon for violating a condition of parole by entering a plea of guilty in this
federal case. Unfortunately, parole did not heed Your Honor’s guidance; Mr. Vellon was arrested
and detained on July 6, 2021. He has remained in state custody ever since.
         Mr. Vellon had been scheduled for a parole hearing on August 13, 2021, three days before
the first draft of the presentence investigation report was originally due. Probation was unable to
conduct Mr. Vellon’s presentence interview before he was held in state custody. Accordingly,
Probation, with no objection from the defense or the Government, requested that the Court adjourn
the sentencing and all corresponding due date for approximately one month in order to complete
the presentence interview with Mr. Vellon. Doc. 48.
       On July 28, 2021, Your Honor granted Probation’s request, permitting the Government to
writ Mr. Vellon to federal custody following the August 13, 2021 parole date. Doc. 49. The Court
          Case 1:20-cr-00474-PAE Document 51 Filed 08/23/21 Page 2 of 2




also adjourned the initial disclosure date to September 20, 2021; the final disclosure date
to October 18, 2021, and set a new sentencing date of November 3, 2021 at 11:30am. Id.
       Recently, the parties learned that Mr. Vellon’s August 13, 2021 parole hearing was
adjourned. Mr. Vellon remains in state custody. Mr. Vellon understands that his final
parole hearing must occur on or before October 6, 2021. Accordingly, Mr. Vellon respectfully
requests that the Court: (1) allow Mr. Vellon to be writted to federal custody shortly after the
October 6, 2021 date to enable him to resolve his state parole matter prior to his federal
sentencing; (2) reset the disclosure dates for the presentence investigation report such that
Mr. Vellon may be interviewed by Probation once he is writted to federal custody; and (3)
adjourn Mr. Vellon’s sentencing date and sentencing memo due dates accordingly.
        Thank you for your consideration of Mr. Vellon’s request.




                                                    Respectfully submitted,

                                                           /s/
                                                    Marne L. Lenox
                                                    Assistant Federal Defender
                                                    (212) 417-8721



cc:     Samuel Rothschild, Assistant U.S. Attorney
        Christopher Paragano, U.S. Probation Officer




      GRANTED. Sentencing is adjourned to December 14, 2021 at 11:30 a.m. and the disclosure
      dates shall be adjusted accordingly. The parties shall serve their sentencing submissions in
      accordance with this Court's Individual Rules & Practices in Criminal Cases. The Clerk of
      Court is requested to terminate the motion at Dkt. No. 50.

                                                                     8/23/2021

                                         SO ORDERED.

                                                         
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge

                                                2
